DETAILED ACTION
Claims 1, 7-11, 13, 19-20, 23-25, 28, 30, 37-39, 43 and 45-46 were subjected to restriction requirement mailed on 02/10/2022.
Applicants filed a response, and elected Group I, claims 1, 7-11, 13, 19-20, 23-25, 28 and 30, and withdrew claims 37-39, 43 and 45-46, with traverse on 02/16/2022.
Claims 1, 7-11, 13, 19-20, 23-25, 28, 30, 37-39, 43 and 45-46 are pending, and claims 37-39, 43 and 45-46 are withdrawn after consideration.
Claims 1, 7-11, 13, 19-20, 23-25, 28 and 30 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1, 7-11, 13, 19-20, 23-25, 28 and 30 in the reply filed on 02/16/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 37-39, 43 and 45-46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/16/2022.

Priority
Applicant’s claim for the benefit of a prior-filed application (PRO 62595767, filed 12/07/2017 and PCT/US2018/063797, filed on 12/04/2018) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Specification
The disclosure is objected to because of the following informalities: 
The Abstract received on 05/27/2020 does not include that which is new in the art to which the invention pertains.

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7-11, 13, 19-20, 23-25, 28 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 1, recites “a metal catalyst”. However, it is unclear whether the metal catalyst comprises the substrate used in the method or not. The examiner interprets that the metal catalyst does not comprise the substrate used in the method or not. Interpretation is speculative. Clarification is requested.
Claim 1, line 9, recites “a foamed catalyst”. However, it is unclear whether the foamed catalyst comprises the substrate used in the method or not. The examiner interprets that the metal catalyst does not comprise the substrate used in the method or not. Interpretation is speculative. Clarification is requested.
Furthermore, it is unclear whether the foamed catalyst is the same as the metal catalyst recited in claim 1, line 1.

Regarding dependent claims 7-11, 13, 19-20, 23-25, 28 and 30, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7-9, 11, 19-20, 23-25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Nunan, et al., WO 97/30787 (Nunan), in view of Hamling et al., US 4,065,544 (Hamling).
Regarding claim 1, Nunan discloses the preparation of materials and coatings formed from compositions containing one or more metallic or metalloid components (Nunan, page 1, 1st paragraph); these compositions are useful in the production of catalysts (reading upon a method of preparing a metal catalyst) and these compositions are prepared by forming a mixture of component precursors in the presence of at least one suitable organic reagent (Nunan, Abstract).
Nunan further discloses metal oxides or metals and mixed metal oxides or metals that can be formed using the methods of the present invention include one or more metal salts with the only criterion being that the organic reagent and the salt be soluble in the solvent used to make the metal solution (Nunan, page 14, bottom paragraph) (reading upon a metal salt or a solution comprising the metal salt).
Nunan further discloses the most important feature of a suitable organic reagent is that it forms a viscous, fairly rigid, molasses-like gel or rigid film when solvent is removed during subsequent evaporation and/or drying steps (Nunan, page 9, bottom paragraph). Given that Nunan discloses the importance of formation of a viscous state when solvent is removed, therefore, it would be obvious for a person of ordinary skill in the art to use different techniques to remove solvent, including the presently claimed of boiling, to remove at least some of the solvent, to alter the viscosity, in order to form a viscous, fairly rigid, molasses-like gel or rigid film.
Nunan further discloses to prepare catalysts according to the method of the present invention, a solution containing one or more catalytically active agents, such as metal containing compounds, and at least one organic reagent is simply impregnated onto a support in a single impregnation step (reading upon applying the reaction mixture to a substrate to produce a coated and/or infiltrated substrate); the impregnated support can then be dried and calcined (Nunan, page 16, 2nd paragraph); and the general calcination procedures used was as follows: the temperature of a muffle furnace fitted with nitrogen and air feed lines was initially ramped to 150 °C at 2.5 °C/minute, held at 150 °C for 2 hours and then ramped to 500 – 600 °C at 2 - 5 °C/minute (reading upon heating the coated and/or infiltrated substrate to a temperature of at least about 200 °C for a period of time) (Nunan, page 16, 4th paragraph).

Nunan further discloses preferred organic reagents for use include sugars and polysaccharides (Nunan, page 10, 2nd paragraph), and example includes maltose (Nunan, page 10, 4th paragraph). Maltose and corn syrup are similar compounds. A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. See MPEP 2144.09 I.

Further regarding claim 1, Nunan does not explicitly disclose that the organic reagent is a reducing agent comprising at least corn syrup.
With respect to the difference, Hamling teaches finely-divided metal oxides are prepared by the steps of (a) contacting a compound of a metal with a carbohydrate material to obtain an intimate mixture thereof, (b) igniting this mixture to oxidize the same and to insure conversion of substantially all of said metal compound to a fragile agglomerate of its metal oxide (Hamling, Abstract). Hamling specifically teaches the carbohydrate material is corn syrup (Hamling, Example 6, column 11).
As Hamling expressly teaches, as indicated the first step in the production of the metal oxide powder is contacting the metal compound with a carbohydrate material to form an intimate mixture, relatively inexpensive forms of carbohydrate material an be used for this step, e.g., a solution of a soluble carbohydrate material (Hamling, column 3, lines 34 - 50) and specifically corn syrup is used (Hamling, Example 6, column 11).
Hamling is analogous art as Hamling is drawn to preparation of metal oxides by contacting a compound of a metal with a carbohydrate material.
In light of the motivation of using corn syrup as the organic reagent as taught by Hamling, therefore it would be obvious to a person of ordinary skill in the art to use corn syrup as the organic reagent in the method of Nunan, in order to use a raw material that is inexpensive, and thereby arrive at the claimed invention.

Furthermore, while Nunan in view of Hamling does not explicitly disclose that the corn syrup is a reducing agent. However, given that Nunan in view of Hamling teaches corn syrup and used in a substantially identical method, it is clear that the corn syrup would necessarily function as a reducing agent. 
Furthermore, while Nunan in view of Hamling does not explicitly disclose that a foamed metal catalyst is produced. However, given that Nunan in view of Hamling teaches a substantially identical method with the same raw materials, it is clear that a foamed metal catalyst would be produced. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claims 7 and 11, Nunan further discloses metal oxides or metals and mixed metal oxides or metals that can be formed using the methods of Nunan include one or more metal salts with the only criterion being that the organic reagent and the salt be soluble in the solvent used to make the metal solution; and suitable metal(s) from which metal containing mixtures can be prepared include Ni, Pd, Pt, Cu, Ag and Au (Nunan, page 14, bottom paragraph). 
Further regarding claim 11, given Nunan discloses one or more metal salts, suitable metal(s) from which metal containing mixtures can be prepared include Ni, Pd, Pt and Ag, it therefore would be obvious for a person of ordinary skill in the art to select a mixture of two or more catalyst metals from Ni, Pd, Pt and Ag. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	

Regarding claims 8-9, Nunan further discloses the preparation of evenly dispersed coatings of zirconium, yttrium mixed metal oxide (i.e., yttria stabilized zirconia) on the surfaces of low surface area supports (Nunan, page 22, Example 7).
	
Regarding claim 19, Nunan further discloses the impregnated support can then be dried and calcined (reading upon wherein the coated or infiltrated substrate is allowed to dry for a second period of time prior to the heating) (Nunan, page 16, 2nd paragraph). 

Regarding claim 20, Nunan further discloses in Example 7, the fibers were placed in a furnace and fired in air using the following cycle: heat from room temperature to 80 °C at 1 °C/minute and soak for 3 hours (Nunan, page 22, Example 7). 3 hours reads upon about 2 hours. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05 I.

Regarding claims 23-25, Nunan in view of Hamling teaches when corn syrup is used, varying surface area of 21 m2/g, 48 m2/g and 87 m2/g is obtained on produced catalyst, depending on the selected heating temperatures (Hamling, column 11, Example 6).
Furthermore, while Nunan in view of Hamling does not explicitly disclose that the produced catalyst is a foamed catalyst. However, given that Nunan in view of Hamling teaches a substantially identical method with the same raw materials, it is clear that a foamed metal catalyst would be produced. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).


Regarding claim 28, Nunan further discloses suitable supports for use include alumina (i.e., a ceramic) (Nunan, page 15, 3rd paragraph).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nunan in view of Hamling as applied to claim 1 above, and further in view of Khan et al., Fundamental mechanisms involved in the degradation of nickel-yttria stabilized zirconia (Ni-YSZ) anode during solid oxide fuel cells operation: A review, Ceramics International, 2016, 42, 35-48 (Khan).
Regarding claim 10, as applied to claim 1, Nunan discloses the preparation of materials and coatings formed from compositions containing one or more metallic or metalloid components (Nunan, page 1, 1st paragraph); these compositions are useful in the production of catalysts (Nunan, Abstract); Nunan further discloses the preparation of evenly dispersed coatings of zirconium, yttrium mixed metal oxide (i.e., yttria stabilized zirconia) on the surfaces of low surface area supports (Nunan, page 22, Example 7).
Nunan in view of Hamling does not explicitly disclose Ni doped yttria stabilized zirconia. 
With respect to the difference, Khan teaches nickel-yttria stabilized zirconia as anode material in solid oxide fuel cells (Khan, Abstract).
As Khan expressly teaches, anode is the component of SOFC where H2 is oxidized in the presence of O2 ions to produce H2O. The general requirements of the anode include sufficient porosity to allow the diffusion of gases, high electronic conductivity, chemical and mechanical stability, compatibility with the other components, to name a few. Only a few metallic or ceramic
materials fulfill these requirements. Of these, the most common one is the cermet of Ni and YSZ (i.e., yttria stabilized zirconia). The material is not only inexpensive but also electro-catalytically active for hydrogen oxidation at the SOFC operating temperatures. Moreover, the material has shown excellent long-term stability up to several thousand hours (Khan, page 36, right column, 2nd paragraph).
Khan is analogous art as Khan is drawn to nickel-yttria stabilized zirconia and its electro-catalytic property.
In light of the motivation of forming a cemet of Ni and yttria stabilized zirconia (i.e., Ni doped yttria stabilized zirconia, as taught by Khan, it therefore would be obvious to a person of ordinary skill in the art to include Ni in the preparation of evenly dispersed coatings of zirconium, yttrium mixed metal oxide (i.e., yttria stabilized zirconia) of Nunan in view of Hamling, to produce a cemet of Ni and yttria stabilized zirconia (i.e., Ni doped yttria stabilized zirconia), in order to meet requirement as a SOFC anode, to provide electro-catalytic activity and long-term stability, and thereby arrive at the claimed limitation.
	

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nunan in view of Hamling as applied to claim 1 above, and further in view of Petrova, Advances in Engineering Research, Nova Science Publishers, 2015 (Petrova) and Epifani et al., Precursors for the combustion synthesis of metal oxides from the sol-gel processing of metal complexes, Journal of the European Ceramic Society, 2007, 27, 115-123 (Epifani).
Regarding claim 13, as applied to claim 1, Nunan further discloses the organic reagents must undergo complete combustion during calcination (i.e., the method is a combustion synthesis method) (Nunan, page 12, 2nd paragraph). Nunan in view of Hamling does not explicitly disclose wherein the solution comprises methanol. 
With respect to the difference, Petrova teaches principle of combustion synthesis (Petrova, page 132, 2nd paragraph). Petrova specifically teaches organic solvent can also be employed (Petrova, page 134, bottom paragraph).
As Petrova expressly teaches, organic solvent can also be employed to improve fuel solubility and it can act as metal dispersing and/or complexing agent that would form a new metal-fuel precursor.
Petrova is analogous art as Petrova is drawn to combustion synthesis.
In light of the motivation of employing organic solvent as taught by Petrova, it therefore would be obvious to a person of ordinary skill in the art to employ organic solvent in the method of Nunan in view of Hamling, in order to improve fuel solubility and provide the function of metal dispersing and/complexing agent, and thereby arrive at the claimed invention. 
	
Furthermore, with respect to the specific type of organic solvent, Epifani teaches combustion synthesis of oxide powders (Epifani, Abstract). Epifani specifically teaches methanol as the organic solvent (Epifani, page 116, left column, 2nd paragraph).
As Epifani expressly teaches, methanol allows the dissolution of a larger number of metal salts, so allowing an immediate application of the process to many different systems (Epifani, page 121, right column, 1st paragraph).
Epifani is analogous art as Epifani is drawn to combustion synthesis of oxide powders.
In light of the motivation of using methanol as the organic solvent as taught by Epifani, it therefore would be obvious to a person of ordinary skill in the art to use methanol as the organic solvent in the process of Nunan in view of Hamling and Petrova, in order to allow dissolution of a larger number of metal salts and an immediate application of the process to many different systems, and thereby arrive at the claimed invention. 
	
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Nunan in view of Hamling as applied to claim 1 above, and further in view of DiesselNet, Cellular Monolith Substrates, https://web.archive.org/web/20130808011508/https://dieselnet.com/tech/cat_substrate.php (DiesselNet).
Regarding claim 30, Nunan in view of Hamling does not explicitly disclose wherein the substrate comprises a ceramic material having a honeycomb structure.
With respect to the difference, DisselNet teaches cellular monoliths catalyst supports (DisselNet, page 1, Abstract). DisselNet specifically teaches ceramic substrates (honeycombs) (i.e., a ceramic material having a honeycomb structure) (DisselNet, page 2, 2nd paragraph).
As DisselNet expressly teaches, many of the early automotive catalytic converters in the 1970s utilized pellet or bead-shape supports. A volume of spherical particles (pellets)
made of gamma-alumina, 2.5 to 5 mm in diameter, was placed into a steel shell and contained between two screens to form the catalytic converter. The noble metal catalyst and stabilizers were incorporated into the pellets. That catalyst design originated from catalytic reactors used in the chemical processing industry. Pelleted catalysts had several disadvantages including high pressure drop and gradual catalyst loss due to attrition. Monolithic honeycombs, which were developed to address the shortcomings of pelleted supports, have become the standard substrate in today’s automotive, diesel, and other emission control catalyst applications (DisselNet, page 1, bottom paragraph).
DisselNet is analogous art as DisselNet is drawn to catalyt support.
In light of the motivation of using ceramic substrates (honeycombs) as taught by DisselNet, it therefore would be obvious for a person of ordinary skill in the art to use ceramic substrates (honeycombs) as the supports in Nunan in view of Hamling, in order to avoid high pressure drop and gradual catalyst loss due to attrition, and thereby arrive at the claimed invention.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K. Z./Examiner, Art Unit 1732                          

/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                                                                            
March 11, 2022                                                                                                                        3